EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wei Song on August 10, 2021.
IN THE CLAIMS – 
	Please REPLACE the current claims to the following:
	“ 1.	(Original) A compound of Formula (I):
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(I),
or a pharmaceutically acceptable salt thereof, wherein:	ring A is chosen from monocyclic aryl, monocyclic heteroaryl, quinolinyl, and bicyclic heterocyclyl, wherein only one ring of said bicyclic heterocyclyl is aromatic;
	each R1 is independently chosen from halo, cyano, oxo, C1-C4 alkyl, -O-(C1-C4 alkyl), -C(O)-(C1-C4 alkyl), -C(O)-O-(C1-C4 alkyl), -C(O)-N(R8)-(C1-C4 alkyl), -N(R8)2, -N(R8)-C(O)-(C1-C4 alkyl), -S(O)p-(C1-C4 alkyl), -O-(C1-C4 alkylene)-C(O)-O-(C1-C4 alkyl), -O-(C1-C4 alkylene)-N(R8)2, -O-(C1-C4 alkylene)-C(O)-N(R8)2, -Si(R9)(C1-C4 alkyl)2, C3-C8 carbocyclyl, -C(O)-(C3-C8 carbocyclyl), -O-(C0-C4 alkylene)-(C3-C8 carbocyclyl), -O-(C0-C4 alkylene)-C(O)-(C3-C8 carbocyclyl), -(C0-C4 alkylene)-aryl, -O-(C0-C4 alkylene)-aryl, heterocyclyl, -C(O)-heterocyclyl, -O-(C0-C4 alkylene)-heterocyclyl, and –O-(C0-C4 alkylene)-C(O)-heterocyclyl, wherein: 
1 is optionally substituted with one to five substituents independently chosen from halo, cyano, hydroxyl, and –O-(C1-C4 alkyl); and
	any said carbocyclyl, said aryl, or said heterocyclyl portion of R1 is optionally substituted with one to five substituents independently chosen from halo, C1-C4 alkyl, C1-C4 haloalkyl, cyano , hydroxyl, -O-(C1-C4 alkyl), heterocyclyl, -N(R8)2, and -N(R8)-C(O)-O-(C1-C4 alkyl); 	
	R2 is a bond or –O-;
	R3 is chosen from C1-C6 alkyl, -(C0-C6 alkylene)-(C3-C8 carbocyclyl), and  -(C0-C6 alkylene)-(monocyclic O- or S-containing heterocyclyl), wherein: 
	a carbon atom of said monocylic heterocyclyl is the attachment point for said monocylic heterocyclyl;
	any said alkyl or said alkylene portion of R3 is optionally substituted with one to five substituents independently chosen from halo, cyano, hydroxyl, C1-C4 alkyl, -O-(C1-C4 alkyl), -O-(C3-C8 cycloalkyl), and -S(O)p-(C1-C4 alkyl); and
	any said carbocyclyl or said heterocyclyl portion of R3 is optionally substituted with one to five substituents independently chosen from halo, cyano, oxo, hydroxyl, C1-C4 alkyl, C1-C4 haloalkyl, -O-(C1-C4 alkyl), -O-(C1-C4 haloalkyl), -C(O)-(C1-C4 alkyl), -C(O)-O-(C1-C4 alkyl), -S(O)p-(C1-C4 alkyl), -O-phenyl, -(C1-C4 alkyl)-phenyl, and morpholin-4-yl; 
	R4 is chosen from hydrogen, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C3-C6 cycloalkyl, -C(O)-(C1-C4 alkyl), halo, and cyano, wherein:
any said alkyl portion of R4 is optionally substituted with hydroxyl;
each R8 is independently chosen from hydrogen and C1-C4 alkyl, or two R8 together with the nitrogen atom to which they are joined form a heterocyclyl; 
	each R9 is independently chosen from hydrogen, C1-C4 alkyl, and hydroxyl;
	n is 0, 1, 2, 3, 4, 5, or 6; and 
p is 0, 1, or 2.

2.	(Original) The compound of claim 1 or a pharmaceutically acceptable salt thereof, wherein ring A is chosen from 6-membered monocyclic aryl, 5-membered heteroaryl, 

3.	(Previously Presented) The compound of claim 1 or a pharmaceutically acceptable salt thereof, wherein ring A is chosen from phenyl, pyrrolyl, pyrazolyl, imidazolyl, thiazolyl, isothiazolyl, oxazolyl, isoxazolyl, thiophenyl, 1,2,4-thiadiazolyl, 1,3,4-thiadiazolyl, 1,2,3-triazolyl, pyridinyl, pyrimidinyl, pyrazinyl, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

4.	(Previously Presented) The compound of claim 1 or a pharmaceutically acceptable salt thereof, wherein ring A is chosen from


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,
wherein: 
X is chosen from O, N, and S(O)p;
Y is CH or N;
W is chosen from CH, N, S, and O;
Z is chosen from CH, NH, S, and O; and
	p is 0, 1, or 2.

5.	(Currently Amended) The compound of claim 1 or a pharmaceutically acceptable salt thereof, wherein ring A is chosen from 

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, wherein:
R1B is chosen from hydrogen, halo, cyano, C1-C4 alkyl, -O-(C1-C4 alkyl), -C(O)-(C1-C4 alkyl), -C(O)-(C3-C6 cycloalkyl), -C(O)-O-(C1-C4 alkyl), -N(R8)-C(O)-(C1-C4 alkyl), -S(O)p-(C1-C4 alkyl), C3-C6 cycloalkyl, and 3- to 6-membered heterocyclyl, wherein: 
	any said alkyl portion of R1B is optionally substituted with one to five substituents independently chosen from halo and cyano; 
	any said cycloalkyl or said heterocyclyl portion of R1B is optionally substituted with one to five substituents independently chosen from halo, -N(R8)2, C1-C4 alkyl, heterocyclyl, and C1-C4 haloalkyl; 
p is 0, 1, or 2; and
when R1B is hydrogen, then n1 is 0, 1, 2, 3, 4, or 5, 1B is not hydrogen, then n1 is 0, 1, 2, 3, or 4

6.	(Currently Amended) The compound of claim 1 or a pharmaceutically acceptable salt, wherein ring A is chosen from

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, and 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, wherein:
R1B is chosen from hydrogen, C1-C4 alkyl, C3-C6 cycloalkyl, -(C0-C4 alkylene)-aryl, heterocyclyl, and -S(O)p-(C1-C4 alkyl), wherein:
any said alkyl portion of R1B is optionally substituted with one to five substituents independently chosen from halo and cyano; 
p is 0, 1, or 2;
each R1 is independently chosen from C1-C4 alkyl, C3-C6 cycloalkyl, halo, cyano, and  –N(R8)2, wherein:
1B is optionally substituted with one to five substituents independently chosen from halo and cyano; 
each R8 is independently chosen from C1-C4 alkyl; and
when R1B is hydrogen, then n1 is 0, 1, 2, or 3, 1B is not hydrogen, then n1 is 0, 1, or 2

7.	(Previously Presented) The compound of claim 1 or a pharmaceutically acceptable salt thereof, wherein ring A is chosen from 

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, and 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, wherein:
	each R1 is independently chosen from C1-C4 alkyl, C3-C6 cycloalkyl, -O-(C1-C4 alkyl), -C(O)-heterocyclyl, and cyano, wherein:
any said alkyl portion of R1 is optionally substituted with one to five substituents independently chosen from halo, hydroxyl, and cyano.

8.	(Previously Presented) The compound of claim 1 or a pharmaceutically acceptable salt thereof, wherein ring A is chosen from

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, and 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, wherein:
	each R1 is independently chosen from C1-C4 alkyl optionally substituted with one to five substituents independently chosen from halo, hydroxyl, and cyano.

9.	(Previously Presented) The compound of claim 1 or a pharmaceutically acceptable salt thereof, wherein ring A is chosen from

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 and 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, wherein:
	each R1 is independently chosen from C1-C4 alkyl and cyano, wherein:
	any said alkyl portion of R1 is optionally substituted with one to five substituents independently chosen from halo, hydroxyl, and cyano.

Previously Presented) The compound of claim 1 or a pharmaceutically acceptable salt thereof, wherein each R1 is independently chosen from tetrahydropyranyl, tetrahydrofuranyl, 3,6-dihydro-2H--pyranyl, piperidinyl, piperazinyl, oxetanyl, cyano, C1-C4 alkyl, -S(O)-(C1-C4 alkyl), -S(O)2-(C1-C4 alkyl), -C(O)-(C1-C4 alkyl), -C(O)-heterocyclyl, -O-(C1-C4 alkyl), halo, C3-C6 cycloalkyl, -O-(C3-C6 cycloalkyl), -N(CH3)2, Si(CH3)2OH, -NH-C(O)-CH3, -O-(C0-C4 alkylene)-aryl, and morpholinyl, wherein
	said piperidinyl is optionally substituted with one substituent chosen from morpholinyl, -O-(C1-C4 alkyl), C1-C4 alkyl, and C1-C4 haloalkyl or one or two substituents independently chosen from halo;
	said said tetrahydropyranyl or tetrahydrofuranyl is optionally substituted with one substituent chosen from hydroxyl and –O-(C1-C4 alkyl);
	said said oxetanyl is optionally substituted with one substitutent chosen from C1-C4 alkyl;
	said said piperazinyl is optionally substituted with one substituent chosen from C1-C4 alkyl and halo;
	any said cycloalkyl portion of R1 is optionally substituted with one substituent chosen from cyano and hydroxyl;
	any said alkyl portion of R1 is optionally substituted with one to five substituents independently chosen from halo, cyano, hydroxyl, and –O-(C1-C4 alkyl).

11.	(Previously Presented) The compound of claim 10 or a pharmaceutically acceptable salt thereof, wherein R3 is chosen from C1-C6 alkyl, -(C0-C3 alkylene)-(C3-C6 carbocyclyl), and  -(C0-C3 alkylene)-(monocyclic O- or S-heterocyclyl), wherein:
	any said alkyl or said alkylene portion of R3 is optionally substituted with one to five substituents independently chosen from halo, cyano, and hydroxyl; and
	any said carbocyclyl or said heterocyclyl portion of R3 is optionally substituted with one to four substituents independently chosen from halo, cyano, hydroxyl, C1-C4 alkyl, C1-C4 haloalkyl, -O-(C1-C4 alkyl), -O-(C1-C4 haloalkyl), -C(O)-(C1-C4 alkyl), -C(O)-O-(C1-C4 alkyl), -S(O)p-(C1-C4 alkyl), -O-phenyl, -(C1-C4 alkyl)-phenyl, and morpholin-4-yl. 

12.	(Examiner’s Amendment) A compound chosen from any one of the following compounds:
#
Structure
1

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale

2

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

3

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

4

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

5

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale

6

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale

7

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale

8

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale

9

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale

10

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale

11

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

12

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale

13

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale

14

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale

15

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale

16

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale

17

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale

18

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale

19

    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale

20

    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale

21

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale

22

    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale

23

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale

24

    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale

25

    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale

26

    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale

27

    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale

29

    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale

30

    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale

31

    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale

32

    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale

33

    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale

34

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale

35

    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale

36

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale

37

    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale

38

    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale

39

    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale

40

    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale

41

    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale

42

    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale

43

    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale

44

    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale

45

    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale

46

    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale

47

    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale

48

    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale

49

    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale

50

    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale

51

    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale

52

    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale

53

    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale

54

    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale

55

    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale

56

    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale

57

    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale

58

    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale

59

    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale

60

    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale

61

    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale

62

    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale

63

    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale

64

    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale

65

    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale

66

    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale

67

    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale

68

    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale

69

    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale

70

    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale

71

    PNG
    media_image101.png
    200
    400
    media_image101.png
    Greyscale

72

    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale

73

    PNG
    media_image103.png
    200
    400
    media_image103.png
    Greyscale

74

    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale

75

    PNG
    media_image105.png
    200
    400
    media_image105.png
    Greyscale

76

    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale

77

    PNG
    media_image107.png
    200
    400
    media_image107.png
    Greyscale

78

    PNG
    media_image108.png
    200
    400
    media_image108.png
    Greyscale

79

    PNG
    media_image109.png
    200
    400
    media_image109.png
    Greyscale

80

    PNG
    media_image110.png
    200
    400
    media_image110.png
    Greyscale

81

    PNG
    media_image111.png
    200
    400
    media_image111.png
    Greyscale

82

    PNG
    media_image112.png
    200
    400
    media_image112.png
    Greyscale

83

    PNG
    media_image113.png
    200
    400
    media_image113.png
    Greyscale

84

    PNG
    media_image114.png
    200
    400
    media_image114.png
    Greyscale

85

    PNG
    media_image115.png
    200
    400
    media_image115.png
    Greyscale

86

    PNG
    media_image116.png
    200
    400
    media_image116.png
    Greyscale

87

    PNG
    media_image117.png
    200
    400
    media_image117.png
    Greyscale

88

    PNG
    media_image118.png
    200
    400
    media_image118.png
    Greyscale

89

    PNG
    media_image119.png
    200
    400
    media_image119.png
    Greyscale

90

    PNG
    media_image120.png
    200
    400
    media_image120.png
    Greyscale

91

    PNG
    media_image121.png
    200
    400
    media_image121.png
    Greyscale

92

    PNG
    media_image122.png
    200
    400
    media_image122.png
    Greyscale

93

    PNG
    media_image123.png
    200
    400
    media_image123.png
    Greyscale

94

    PNG
    media_image124.png
    200
    400
    media_image124.png
    Greyscale

95

    PNG
    media_image125.png
    200
    400
    media_image125.png
    Greyscale

96

    PNG
    media_image126.png
    200
    400
    media_image126.png
    Greyscale

97

    PNG
    media_image127.png
    200
    400
    media_image127.png
    Greyscale

98

    PNG
    media_image128.png
    200
    400
    media_image128.png
    Greyscale

99

    PNG
    media_image129.png
    200
    400
    media_image129.png
    Greyscale

100

    PNG
    media_image130.png
    200
    400
    media_image130.png
    Greyscale

101

    PNG
    media_image131.png
    200
    400
    media_image131.png
    Greyscale

102

    PNG
    media_image132.png
    200
    400
    media_image132.png
    Greyscale

103

    PNG
    media_image133.png
    200
    400
    media_image133.png
    Greyscale

104

    PNG
    media_image134.png
    200
    400
    media_image134.png
    Greyscale

105

    PNG
    media_image135.png
    200
    400
    media_image135.png
    Greyscale

106

    PNG
    media_image136.png
    200
    400
    media_image136.png
    Greyscale

107

    PNG
    media_image137.png
    200
    400
    media_image137.png
    Greyscale

108

    PNG
    media_image138.png
    200
    400
    media_image138.png
    Greyscale

109

    PNG
    media_image139.png
    200
    400
    media_image139.png
    Greyscale

110

    PNG
    media_image140.png
    200
    400
    media_image140.png
    Greyscale

111

    PNG
    media_image141.png
    200
    400
    media_image141.png
    Greyscale

112

    PNG
    media_image142.png
    200
    400
    media_image142.png
    Greyscale

113

    PNG
    media_image143.png
    200
    400
    media_image143.png
    Greyscale

114

    PNG
    media_image144.png
    200
    400
    media_image144.png
    Greyscale

115

    PNG
    media_image145.png
    200
    400
    media_image145.png
    Greyscale

116

    PNG
    media_image146.png
    200
    400
    media_image146.png
    Greyscale

117

    PNG
    media_image147.png
    200
    400
    media_image147.png
    Greyscale

118

    PNG
    media_image148.png
    200
    400
    media_image148.png
    Greyscale

119

    PNG
    media_image149.png
    200
    400
    media_image149.png
    Greyscale

120

    PNG
    media_image150.png
    200
    400
    media_image150.png
    Greyscale

121

    PNG
    media_image151.png
    200
    400
    media_image151.png
    Greyscale

122

    PNG
    media_image152.png
    200
    400
    media_image152.png
    Greyscale

123

    PNG
    media_image153.png
    200
    400
    media_image153.png
    Greyscale

124

    PNG
    media_image154.png
    200
    400
    media_image154.png
    Greyscale

125

    PNG
    media_image155.png
    200
    400
    media_image155.png
    Greyscale

126

    PNG
    media_image156.png
    200
    400
    media_image156.png
    Greyscale

127

    PNG
    media_image157.png
    200
    400
    media_image157.png
    Greyscale

128

    PNG
    media_image158.png
    200
    400
    media_image158.png
    Greyscale

129

    PNG
    media_image159.png
    200
    400
    media_image159.png
    Greyscale

130

    PNG
    media_image160.png
    200
    400
    media_image160.png
    Greyscale

131

    PNG
    media_image161.png
    200
    400
    media_image161.png
    Greyscale

132

    PNG
    media_image162.png
    200
    400
    media_image162.png
    Greyscale

133

    PNG
    media_image163.png
    200
    400
    media_image163.png
    Greyscale

134

    PNG
    media_image164.png
    200
    400
    media_image164.png
    Greyscale

135

    PNG
    media_image165.png
    200
    400
    media_image165.png
    Greyscale

136

    PNG
    media_image166.png
    200
    400
    media_image166.png
    Greyscale

137

    PNG
    media_image167.png
    200
    400
    media_image167.png
    Greyscale

138

    PNG
    media_image168.png
    200
    400
    media_image168.png
    Greyscale

139

    PNG
    media_image169.png
    200
    400
    media_image169.png
    Greyscale

140

    PNG
    media_image170.png
    200
    400
    media_image170.png
    Greyscale

141

    PNG
    media_image171.png
    200
    400
    media_image171.png
    Greyscale

142

    PNG
    media_image172.png
    200
    400
    media_image172.png
    Greyscale

143

    PNG
    media_image173.png
    200
    400
    media_image173.png
    Greyscale

144

    PNG
    media_image174.png
    200
    400
    media_image174.png
    Greyscale

145

    PNG
    media_image175.png
    200
    400
    media_image175.png
    Greyscale

146

    PNG
    media_image176.png
    200
    400
    media_image176.png
    Greyscale

147

    PNG
    media_image177.png
    200
    400
    media_image177.png
    Greyscale

148

    PNG
    media_image178.png
    200
    400
    media_image178.png
    Greyscale

149

    PNG
    media_image179.png
    200
    400
    media_image179.png
    Greyscale

150

    PNG
    media_image180.png
    200
    400
    media_image180.png
    Greyscale

151

    PNG
    media_image181.png
    200
    400
    media_image181.png
    Greyscale

152

    PNG
    media_image182.png
    200
    400
    media_image182.png
    Greyscale

153

    PNG
    media_image183.png
    200
    400
    media_image183.png
    Greyscale

154

    PNG
    media_image184.png
    200
    400
    media_image184.png
    Greyscale

155

    PNG
    media_image185.png
    200
    400
    media_image185.png
    Greyscale

156

    PNG
    media_image186.png
    200
    400
    media_image186.png
    Greyscale

157

    PNG
    media_image187.png
    200
    400
    media_image187.png
    Greyscale

158

    PNG
    media_image188.png
    200
    400
    media_image188.png
    Greyscale

159

    PNG
    media_image189.png
    200
    400
    media_image189.png
    Greyscale

160

    PNG
    media_image190.png
    200
    400
    media_image190.png
    Greyscale

161

    PNG
    media_image191.png
    200
    400
    media_image191.png
    Greyscale

162

    PNG
    media_image192.png
    200
    400
    media_image192.png
    Greyscale

163

    PNG
    media_image193.png
    200
    400
    media_image193.png
    Greyscale

164

    PNG
    media_image194.png
    200
    400
    media_image194.png
    Greyscale

165

    PNG
    media_image195.png
    200
    400
    media_image195.png
    Greyscale

166

    PNG
    media_image196.png
    200
    400
    media_image196.png
    Greyscale

167

    PNG
    media_image197.png
    200
    400
    media_image197.png
    Greyscale

168

    PNG
    media_image198.png
    200
    400
    media_image198.png
    Greyscale

169

    PNG
    media_image199.png
    200
    400
    media_image199.png
    Greyscale

170

    PNG
    media_image200.png
    200
    400
    media_image200.png
    Greyscale

171

    PNG
    media_image201.png
    200
    400
    media_image201.png
    Greyscale

172

    PNG
    media_image202.png
    200
    400
    media_image202.png
    Greyscale

173

    PNG
    media_image203.png
    200
    400
    media_image203.png
    Greyscale

174

    PNG
    media_image204.png
    200
    400
    media_image204.png
    Greyscale

175

    PNG
    media_image205.png
    200
    400
    media_image205.png
    Greyscale

177

    PNG
    media_image206.png
    200
    400
    media_image206.png
    Greyscale

178

    PNG
    media_image207.png
    200
    400
    media_image207.png
    Greyscale

179

    PNG
    media_image208.png
    200
    400
    media_image208.png
    Greyscale

180

    PNG
    media_image209.png
    200
    400
    media_image209.png
    Greyscale

181

    PNG
    media_image210.png
    200
    400
    media_image210.png
    Greyscale

182

    PNG
    media_image211.png
    200
    400
    media_image211.png
    Greyscale

183

    PNG
    media_image212.png
    200
    400
    media_image212.png
    Greyscale

184

    PNG
    media_image213.png
    200
    400
    media_image213.png
    Greyscale

185

    PNG
    media_image214.png
    200
    400
    media_image214.png
    Greyscale

186

    PNG
    media_image215.png
    200
    400
    media_image215.png
    Greyscale

187

    PNG
    media_image216.png
    200
    400
    media_image216.png
    Greyscale

188

    PNG
    media_image217.png
    200
    400
    media_image217.png
    Greyscale

189

    PNG
    media_image218.png
    200
    400
    media_image218.png
    Greyscale

190

    PNG
    media_image219.png
    200
    400
    media_image219.png
    Greyscale

191

    PNG
    media_image220.png
    200
    400
    media_image220.png
    Greyscale

192

    PNG
    media_image221.png
    200
    400
    media_image221.png
    Greyscale

194

    PNG
    media_image222.png
    200
    400
    media_image222.png
    Greyscale

195

    PNG
    media_image223.png
    200
    400
    media_image223.png
    Greyscale

196

    PNG
    media_image224.png
    200
    400
    media_image224.png
    Greyscale

197

    PNG
    media_image225.png
    200
    400
    media_image225.png
    Greyscale

198

    PNG
    media_image226.png
    200
    400
    media_image226.png
    Greyscale

199

    PNG
    media_image227.png
    200
    400
    media_image227.png
    Greyscale

200

    PNG
    media_image228.png
    200
    400
    media_image228.png
    Greyscale

201

    PNG
    media_image229.png
    200
    400
    media_image229.png
    Greyscale

202

    PNG
    media_image230.png
    200
    400
    media_image230.png
    Greyscale

203

    PNG
    media_image231.png
    200
    400
    media_image231.png
    Greyscale

204

    PNG
    media_image232.png
    200
    400
    media_image232.png
    Greyscale

205

    PNG
    media_image233.png
    200
    400
    media_image233.png
    Greyscale

206

    PNG
    media_image234.png
    200
    400
    media_image234.png
    Greyscale

207

    PNG
    media_image235.png
    200
    400
    media_image235.png
    Greyscale

208

    PNG
    media_image236.png
    200
    400
    media_image236.png
    Greyscale

209

    PNG
    media_image237.png
    200
    400
    media_image237.png
    Greyscale

210

    PNG
    media_image238.png
    200
    400
    media_image238.png
    Greyscale

211

    PNG
    media_image239.png
    200
    400
    media_image239.png
    Greyscale

212

    PNG
    media_image240.png
    200
    400
    media_image240.png
    Greyscale

213

    PNG
    media_image241.png
    200
    400
    media_image241.png
    Greyscale

214

    PNG
    media_image242.png
    200
    400
    media_image242.png
    Greyscale

215

    PNG
    media_image243.png
    200
    400
    media_image243.png
    Greyscale

216

    PNG
    media_image244.png
    200
    400
    media_image244.png
    Greyscale

217

    PNG
    media_image245.png
    200
    400
    media_image245.png
    Greyscale

218

    PNG
    media_image246.png
    200
    400
    media_image246.png
    Greyscale

219

    PNG
    media_image247.png
    200
    400
    media_image247.png
    Greyscale

220

    PNG
    media_image248.png
    200
    400
    media_image248.png
    Greyscale

221

    PNG
    media_image249.png
    200
    400
    media_image249.png
    Greyscale

222

    PNG
    media_image250.png
    200
    400
    media_image250.png
    Greyscale

223

    PNG
    media_image251.png
    200
    400
    media_image251.png
    Greyscale

224

    PNG
    media_image252.png
    200
    400
    media_image252.png
    Greyscale

225

    PNG
    media_image253.png
    200
    400
    media_image253.png
    Greyscale

226

    PNG
    media_image254.png
    200
    400
    media_image254.png
    Greyscale

227

    PNG
    media_image255.png
    200
    400
    media_image255.png
    Greyscale

228

    PNG
    media_image256.png
    200
    400
    media_image256.png
    Greyscale

229

    PNG
    media_image257.png
    200
    400
    media_image257.png
    Greyscale

230

    PNG
    media_image258.png
    200
    400
    media_image258.png
    Greyscale

231

    PNG
    media_image259.png
    200
    400
    media_image259.png
    Greyscale

232

    PNG
    media_image260.png
    200
    400
    media_image260.png
    Greyscale

233

    PNG
    media_image261.png
    200
    400
    media_image261.png
    Greyscale

234

    PNG
    media_image262.png
    200
    400
    media_image262.png
    Greyscale

235

    PNG
    media_image263.png
    200
    400
    media_image263.png
    Greyscale

236

    PNG
    media_image264.png
    200
    400
    media_image264.png
    Greyscale

237

    PNG
    media_image265.png
    200
    400
    media_image265.png
    Greyscale

238

    PNG
    media_image266.png
    200
    400
    media_image266.png
    Greyscale

239

    PNG
    media_image267.png
    200
    400
    media_image267.png
    Greyscale

240

    PNG
    media_image268.png
    200
    400
    media_image268.png
    Greyscale

241

    PNG
    media_image269.png
    200
    400
    media_image269.png
    Greyscale

242

    PNG
    media_image270.png
    200
    400
    media_image270.png
    Greyscale

243

    PNG
    media_image271.png
    200
    400
    media_image271.png
    Greyscale

244

    PNG
    media_image272.png
    200
    400
    media_image272.png
    Greyscale

245

    PNG
    media_image273.png
    200
    400
    media_image273.png
    Greyscale

246

    PNG
    media_image274.png
    200
    400
    media_image274.png
    Greyscale

247

    PNG
    media_image275.png
    200
    400
    media_image275.png
    Greyscale

248

    PNG
    media_image276.png
    200
    400
    media_image276.png
    Greyscale

249

    PNG
    media_image277.png
    200
    400
    media_image277.png
    Greyscale

250

    PNG
    media_image278.png
    200
    400
    media_image278.png
    Greyscale

251

    PNG
    media_image279.png
    200
    400
    media_image279.png
    Greyscale

252

    PNG
    media_image280.png
    200
    400
    media_image280.png
    Greyscale

253

    PNG
    media_image281.png
    200
    400
    media_image281.png
    Greyscale

254

    PNG
    media_image282.png
    200
    400
    media_image282.png
    Greyscale

255

    PNG
    media_image283.png
    200
    400
    media_image283.png
    Greyscale

256

    PNG
    media_image284.png
    200
    400
    media_image284.png
    Greyscale

257

    PNG
    media_image285.png
    200
    400
    media_image285.png
    Greyscale

258

    PNG
    media_image286.png
    200
    400
    media_image286.png
    Greyscale

259

    PNG
    media_image287.png
    200
    400
    media_image287.png
    Greyscale

260

    PNG
    media_image288.png
    200
    400
    media_image288.png
    Greyscale

261

    PNG
    media_image289.png
    200
    400
    media_image289.png
    Greyscale

262

    PNG
    media_image290.png
    200
    400
    media_image290.png
    Greyscale

263

    PNG
    media_image291.png
    200
    400
    media_image291.png
    Greyscale

264

    PNG
    media_image292.png
    200
    400
    media_image292.png
    Greyscale

265

    PNG
    media_image293.png
    200
    400
    media_image293.png
    Greyscale

266

    PNG
    media_image294.png
    200
    400
    media_image294.png
    Greyscale

267

    PNG
    media_image295.png
    200
    400
    media_image295.png
    Greyscale

268

    PNG
    media_image296.png
    200
    400
    media_image296.png
    Greyscale

269

    PNG
    media_image297.png
    200
    400
    media_image297.png
    Greyscale

270

    PNG
    media_image298.png
    200
    400
    media_image298.png
    Greyscale

271

    PNG
    media_image299.png
    200
    400
    media_image299.png
    Greyscale

272

    PNG
    media_image300.png
    200
    400
    media_image300.png
    Greyscale

273

    PNG
    media_image301.png
    200
    400
    media_image301.png
    Greyscale

274

    PNG
    media_image302.png
    200
    400
    media_image302.png
    Greyscale

275

    PNG
    media_image303.png
    200
    400
    media_image303.png
    Greyscale

276

    PNG
    media_image304.png
    200
    400
    media_image304.png
    Greyscale

277

    PNG
    media_image305.png
    200
    400
    media_image305.png
    Greyscale

278

    PNG
    media_image306.png
    200
    400
    media_image306.png
    Greyscale

279

    PNG
    media_image307.png
    200
    400
    media_image307.png
    Greyscale

280

    PNG
    media_image308.png
    200
    400
    media_image308.png
    Greyscale

281

    PNG
    media_image309.png
    200
    400
    media_image309.png
    Greyscale

282

    PNG
    media_image310.png
    200
    400
    media_image310.png
    Greyscale

283

    PNG
    media_image311.png
    200
    400
    media_image311.png
    Greyscale

284

    PNG
    media_image312.png
    200
    400
    media_image312.png
    Greyscale

285

    PNG
    media_image313.png
    200
    400
    media_image313.png
    Greyscale

286

    PNG
    media_image314.png
    200
    400
    media_image314.png
    Greyscale

287

    PNG
    media_image315.png
    200
    400
    media_image315.png
    Greyscale

288

    PNG
    media_image316.png
    200
    400
    media_image316.png
    Greyscale

289

    PNG
    media_image317.png
    200
    400
    media_image317.png
    Greyscale

290

    PNG
    media_image318.png
    200
    400
    media_image318.png
    Greyscale

291

    PNG
    media_image319.png
    200
    400
    media_image319.png
    Greyscale

292

    PNG
    media_image320.png
    200
    400
    media_image320.png
    Greyscale

293

    PNG
    media_image321.png
    200
    400
    media_image321.png
    Greyscale

294

    PNG
    media_image322.png
    200
    400
    media_image322.png
    Greyscale

295

    PNG
    media_image323.png
    200
    400
    media_image323.png
    Greyscale

296

    PNG
    media_image324.png
    200
    400
    media_image324.png
    Greyscale

297

    PNG
    media_image325.png
    200
    400
    media_image325.png
    Greyscale
 
299

    PNG
    media_image326.png
    200
    400
    media_image326.png
    Greyscale

300

    PNG
    media_image327.png
    200
    400
    media_image327.png
    Greyscale

301

    PNG
    media_image328.png
    200
    400
    media_image328.png
    Greyscale

302

    PNG
    media_image329.png
    200
    400
    media_image329.png
    Greyscale

303
 
    PNG
    media_image330.png
    200
    400
    media_image330.png
    Greyscale

304

    PNG
    media_image331.png
    200
    400
    media_image331.png
    Greyscale

305

    PNG
    media_image332.png
    200
    400
    media_image332.png
    Greyscale

306

    PNG
    media_image333.png
    200
    400
    media_image333.png
    Greyscale

307

    PNG
    media_image334.png
    200
    400
    media_image334.png
    Greyscale

308

    PNG
    media_image335.png
    200
    400
    media_image335.png
    Greyscale

309

    PNG
    media_image336.png
    200
    400
    media_image336.png
    Greyscale

310

    PNG
    media_image337.png
    200
    400
    media_image337.png
    Greyscale

311

    PNG
    media_image338.png
    200
    400
    media_image338.png
    Greyscale

312

    PNG
    media_image339.png
    200
    400
    media_image339.png
    Greyscale

313

    PNG
    media_image340.png
    200
    400
    media_image340.png
    Greyscale

314

    PNG
    media_image341.png
    200
    400
    media_image341.png
    Greyscale

315

    PNG
    media_image342.png
    200
    400
    media_image342.png
    Greyscale

316

    PNG
    media_image343.png
    200
    400
    media_image343.png
    Greyscale

317

    PNG
    media_image344.png
    200
    400
    media_image344.png
    Greyscale

318

    PNG
    media_image345.png
    200
    400
    media_image345.png
    Greyscale

319

    PNG
    media_image346.png
    200
    400
    media_image346.png
    Greyscale

320

    PNG
    media_image347.png
    200
    400
    media_image347.png
    Greyscale

321

    PNG
    media_image348.png
    200
    400
    media_image348.png
    Greyscale

322

    PNG
    media_image349.png
    200
    400
    media_image349.png
    Greyscale

323

    PNG
    media_image350.png
    200
    400
    media_image350.png
    Greyscale

324

    PNG
    media_image351.png
    200
    400
    media_image351.png
    Greyscale

325

    PNG
    media_image352.png
    200
    400
    media_image352.png
    Greyscale

326

    PNG
    media_image353.png
    200
    400
    media_image353.png
    Greyscale

327

    PNG
    media_image354.png
    200
    400
    media_image354.png
    Greyscale

328

    PNG
    media_image355.png
    200
    400
    media_image355.png
    Greyscale

329

    PNG
    media_image356.png
    200
    400
    media_image356.png
    Greyscale

330

    PNG
    media_image357.png
    200
    400
    media_image357.png
    Greyscale

331

    PNG
    media_image358.png
    200
    400
    media_image358.png
    Greyscale

332

    PNG
    media_image359.png
    200
    400
    media_image359.png
    Greyscale

333

    PNG
    media_image360.png
    200
    400
    media_image360.png
    Greyscale

334

    PNG
    media_image361.png
    200
    400
    media_image361.png
    Greyscale

335

    PNG
    media_image362.png
    200
    400
    media_image362.png
    Greyscale

336

    PNG
    media_image363.png
    200
    400
    media_image363.png
    Greyscale

337

    PNG
    media_image364.png
    200
    400
    media_image364.png
    Greyscale

338

    PNG
    media_image365.png
    200
    400
    media_image365.png
    Greyscale

339

    PNG
    media_image366.png
    200
    400
    media_image366.png
    Greyscale

340

    PNG
    media_image367.png
    200
    400
    media_image367.png
    Greyscale

341

    PNG
    media_image368.png
    200
    400
    media_image368.png
    Greyscale

342

    PNG
    media_image369.png
    200
    400
    media_image369.png
    Greyscale

343

    PNG
    media_image370.png
    200
    400
    media_image370.png
    Greyscale

344

    PNG
    media_image371.png
    200
    400
    media_image371.png
    Greyscale

345

    PNG
    media_image372.png
    200
    400
    media_image372.png
    Greyscale

346

    PNG
    media_image373.png
    200
    400
    media_image373.png
    Greyscale

347

    PNG
    media_image374.png
    200
    400
    media_image374.png
    Greyscale

348

    PNG
    media_image375.png
    200
    400
    media_image375.png
    Greyscale

349

    PNG
    media_image376.png
    200
    400
    media_image376.png
    Greyscale

350

    PNG
    media_image377.png
    200
    400
    media_image377.png
    Greyscale

351

    PNG
    media_image378.png
    200
    400
    media_image378.png
    Greyscale

352

    PNG
    media_image379.png
    200
    400
    media_image379.png
    Greyscale

353

    PNG
    media_image380.png
    200
    400
    media_image380.png
    Greyscale

354

    PNG
    media_image381.png
    200
    400
    media_image381.png
    Greyscale

355

    PNG
    media_image382.png
    200
    400
    media_image382.png
    Greyscale

356

    PNG
    media_image383.png
    200
    400
    media_image383.png
    Greyscale

357

    PNG
    media_image384.png
    200
    400
    media_image384.png
    Greyscale

358

    PNG
    media_image385.png
    200
    400
    media_image385.png
    Greyscale
 
359

    PNG
    media_image386.png
    200
    400
    media_image386.png
    Greyscale

360

    PNG
    media_image387.png
    200
    400
    media_image387.png
    Greyscale

361

    PNG
    media_image388.png
    200
    400
    media_image388.png
    Greyscale

362

    PNG
    media_image389.png
    200
    400
    media_image389.png
    Greyscale

363

    PNG
    media_image390.png
    200
    400
    media_image390.png
    Greyscale

364

    PNG
    media_image391.png
    200
    400
    media_image391.png
    Greyscale

365

    PNG
    media_image392.png
    200
    400
    media_image392.png
    Greyscale

366

    PNG
    media_image393.png
    200
    400
    media_image393.png
    Greyscale
 
367

    PNG
    media_image394.png
    200
    400
    media_image394.png
    Greyscale

368

    PNG
    media_image395.png
    200
    400
    media_image395.png
    Greyscale

369

    PNG
    media_image396.png
    200
    400
    media_image396.png
    Greyscale

370

    PNG
    media_image397.png
    200
    400
    media_image397.png
    Greyscale

371

    PNG
    media_image398.png
    200
    400
    media_image398.png
    Greyscale

372

    PNG
    media_image399.png
    200
    400
    media_image399.png
    Greyscale

373

    PNG
    media_image400.png
    200
    400
    media_image400.png
    Greyscale

374

    PNG
    media_image401.png
    200
    400
    media_image401.png
    Greyscale

375

    PNG
    media_image402.png
    200
    400
    media_image402.png
    Greyscale

376

    PNG
    media_image403.png
    200
    400
    media_image403.png
    Greyscale

377

    PNG
    media_image404.png
    200
    400
    media_image404.png
    Greyscale

378

    PNG
    media_image405.png
    200
    400
    media_image405.png
    Greyscale

379

    PNG
    media_image406.png
    200
    400
    media_image406.png
    Greyscale

380

    PNG
    media_image407.png
    200
    400
    media_image407.png
    Greyscale

381

    PNG
    media_image408.png
    200
    400
    media_image408.png
    Greyscale

382

    PNG
    media_image409.png
    200
    400
    media_image409.png
    Greyscale

383

    PNG
    media_image410.png
    200
    400
    media_image410.png
    Greyscale

384

    PNG
    media_image411.png
    200
    400
    media_image411.png
    Greyscale

385

    PNG
    media_image412.png
    200
    400
    media_image412.png
    Greyscale

386

    PNG
    media_image413.png
    200
    400
    media_image413.png
    Greyscale

387

    PNG
    media_image414.png
    200
    400
    media_image414.png
    Greyscale

388

    PNG
    media_image415.png
    200
    400
    media_image415.png
    Greyscale

389

    PNG
    media_image416.png
    200
    400
    media_image416.png
    Greyscale

390

    PNG
    media_image417.png
    200
    400
    media_image417.png
    Greyscale

391

    PNG
    media_image418.png
    200
    400
    media_image418.png
    Greyscale

392

    PNG
    media_image419.png
    200
    400
    media_image419.png
    Greyscale

393

    PNG
    media_image420.png
    200
    400
    media_image420.png
    Greyscale

394

    PNG
    media_image421.png
    200
    400
    media_image421.png
    Greyscale

395

    PNG
    media_image422.png
    200
    400
    media_image422.png
    Greyscale

396

    PNG
    media_image423.png
    200
    400
    media_image423.png
    Greyscale

397

    PNG
    media_image424.png
    200
    400
    media_image424.png
    Greyscale

398

    PNG
    media_image425.png
    200
    400
    media_image425.png
    Greyscale

399

    PNG
    media_image426.png
    200
    400
    media_image426.png
    Greyscale

400

    PNG
    media_image427.png
    200
    400
    media_image427.png
    Greyscale

401

    PNG
    media_image428.png
    200
    400
    media_image428.png
    Greyscale

402

    PNG
    media_image429.png
    200
    400
    media_image429.png
    Greyscale

403

    PNG
    media_image430.png
    200
    400
    media_image430.png
    Greyscale

404

    PNG
    media_image431.png
    200
    400
    media_image431.png
    Greyscale
 
405

    PNG
    media_image432.png
    200
    400
    media_image432.png
    Greyscale

406

    PNG
    media_image433.png
    200
    400
    media_image433.png
    Greyscale

407

    PNG
    media_image434.png
    200
    400
    media_image434.png
    Greyscale

408

    PNG
    media_image435.png
    200
    400
    media_image435.png
    Greyscale

409

    PNG
    media_image436.png
    200
    400
    media_image436.png
    Greyscale

410

    PNG
    media_image437.png
    200
    400
    media_image437.png
    Greyscale

412

    PNG
    media_image438.png
    200
    400
    media_image438.png
    Greyscale

413

    PNG
    media_image439.png
    200
    400
    media_image439.png
    Greyscale

414

    PNG
    media_image440.png
    200
    400
    media_image440.png
    Greyscale

415

    PNG
    media_image441.png
    200
    400
    media_image441.png
    Greyscale

416

    PNG
    media_image442.png
    200
    400
    media_image442.png
    Greyscale

417

    PNG
    media_image443.png
    200
    400
    media_image443.png
    Greyscale

418

    PNG
    media_image444.png
    200
    400
    media_image444.png
    Greyscale

420

    PNG
    media_image445.png
    200
    400
    media_image445.png
    Greyscale

421

    PNG
    media_image446.png
    200
    400
    media_image446.png
    Greyscale

422

    PNG
    media_image447.png
    200
    400
    media_image447.png
    Greyscale

423

    PNG
    media_image448.png
    200
    400
    media_image448.png
    Greyscale

424

    PNG
    media_image449.png
    200
    400
    media_image449.png
    Greyscale

425

    PNG
    media_image450.png
    200
    400
    media_image450.png
    Greyscale

426

    PNG
    media_image451.png
    200
    400
    media_image451.png
    Greyscale

427

    PNG
    media_image452.png
    200
    400
    media_image452.png
    Greyscale

428

    PNG
    media_image453.png
    200
    400
    media_image453.png
    Greyscale

429

    PNG
    media_image454.png
    200
    400
    media_image454.png
    Greyscale

430

    PNG
    media_image455.png
    200
    400
    media_image455.png
    Greyscale

431

    PNG
    media_image456.png
    200
    400
    media_image456.png
    Greyscale

432

    PNG
    media_image457.png
    200
    400
    media_image457.png
    Greyscale

433

    PNG
    media_image458.png
    200
    400
    media_image458.png
    Greyscale

434

    PNG
    media_image459.png
    200
    400
    media_image459.png
    Greyscale
 
436

    PNG
    media_image460.png
    200
    400
    media_image460.png
    Greyscale

437

    PNG
    media_image461.png
    200
    400
    media_image461.png
    Greyscale

438

    PNG
    media_image462.png
    200
    400
    media_image462.png
    Greyscale

439

    PNG
    media_image463.png
    200
    400
    media_image463.png
    Greyscale

440

    PNG
    media_image464.png
    200
    400
    media_image464.png
    Greyscale

441

    PNG
    media_image465.png
    200
    400
    media_image465.png
    Greyscale

442

    PNG
    media_image466.png
    200
    400
    media_image466.png
    Greyscale

443

    PNG
    media_image467.png
    200
    400
    media_image467.png
    Greyscale

444

    PNG
    media_image468.png
    200
    400
    media_image468.png
    Greyscale

445

    PNG
    media_image469.png
    200
    400
    media_image469.png
    Greyscale

446

    PNG
    media_image470.png
    200
    400
    media_image470.png
    Greyscale

447

    PNG
    media_image471.png
    200
    400
    media_image471.png
    Greyscale

448

    PNG
    media_image472.png
    200
    400
    media_image472.png
    Greyscale

449

    PNG
    media_image473.png
    200
    400
    media_image473.png
    Greyscale

450

    PNG
    media_image474.png
    200
    400
    media_image474.png
    Greyscale

451

    PNG
    media_image475.png
    200
    400
    media_image475.png
    Greyscale

452

    PNG
    media_image476.png
    200
    400
    media_image476.png
    Greyscale

453

    PNG
    media_image477.png
    200
    400
    media_image477.png
    Greyscale

454

    PNG
    media_image478.png
    200
    400
    media_image478.png
    Greyscale

455

    PNG
    media_image479.png
    200
    400
    media_image479.png
    Greyscale

456

    PNG
    media_image480.png
    200
    400
    media_image480.png
    Greyscale

457

    PNG
    media_image481.png
    200
    400
    media_image481.png
    Greyscale

458

    PNG
    media_image482.png
    200
    400
    media_image482.png
    Greyscale

459

    PNG
    media_image483.png
    200
    400
    media_image483.png
    Greyscale

460

    PNG
    media_image484.png
    200
    400
    media_image484.png
    Greyscale

461

    PNG
    media_image485.png
    200
    400
    media_image485.png
    Greyscale

462

    PNG
    media_image486.png
    200
    400
    media_image486.png
    Greyscale

463

    PNG
    media_image487.png
    200
    400
    media_image487.png
    Greyscale
 
464

    PNG
    media_image488.png
    200
    400
    media_image488.png
    Greyscale

465

    PNG
    media_image489.png
    200
    400
    media_image489.png
    Greyscale

466

    PNG
    media_image490.png
    200
    400
    media_image490.png
    Greyscale

467

    PNG
    media_image491.png
    200
    400
    media_image491.png
    Greyscale

468

    PNG
    media_image492.png
    200
    400
    media_image492.png
    Greyscale

469

    PNG
    media_image493.png
    200
    400
    media_image493.png
    Greyscale

470

    PNG
    media_image494.png
    200
    400
    media_image494.png
    Greyscale
 
471

    PNG
    media_image495.png
    200
    400
    media_image495.png
    Greyscale

472

    PNG
    media_image496.png
    200
    400
    media_image496.png
    Greyscale

473

    PNG
    media_image497.png
    200
    400
    media_image497.png
    Greyscale

474

    PNG
    media_image498.png
    200
    400
    media_image498.png
    Greyscale

475

    PNG
    media_image499.png
    200
    400
    media_image499.png
    Greyscale
 
476

    PNG
    media_image500.png
    200
    400
    media_image500.png
    Greyscale

477

    PNG
    media_image501.png
    200
    400
    media_image501.png
    Greyscale

478

    PNG
    media_image502.png
    200
    400
    media_image502.png
    Greyscale

479

    PNG
    media_image503.png
    200
    400
    media_image503.png
    Greyscale

480

    PNG
    media_image504.png
    200
    400
    media_image504.png
    Greyscale
,

 
or a pharmaceutically acceptable salt thereof.
13.	(Previously Presented) A pharmaceutical composition comprising at least one compound chosen from the compounds of claim 1 and pharmaceutically acceptable salts thereof and at least one pharmaceutically acceptable excipient.  

14-18.	(Examiner’s Amendment Cancelled) 
19.	(Cancelled) 
20.	(Previously Presented) A method of inhibiting aberrant ALK2 activity in a subject in need thereof, the method comprising the step of administering to the subject a pharmaceutically effective amount of at least one compound chosen from the compounds of claim 1 and pharmaceutically acceptable salts thereof.
21.	(Original) The method of claim 20,  wherein the aberrant ALK2 activity is caused by a mutation in an ALK2 gene that results in the expression of an ALK2 enzyme having at least one amino acid modification chosen from L196P, PF197-8L, R202I, R206H, Q207E, R258S, R258G, G328A, G328V, G328W, G328E, G328R, G356D, and R375P.
22-33.	(Cancelled) 

34.	(New) A compound chosen from any one of the following compounds

    PNG
    media_image505.png
    200
    400
    media_image505.png
    Greyscale
, 
    PNG
    media_image506.png
    200
    400
    media_image506.png
    Greyscale
, or 
    PNG
    media_image507.png
    200
    400
    media_image507.png
    Greyscale
,
 or a pharmaceutically acceptable salt thereof.
35.	(New) The compound of claim 34, wherein the compound is

    PNG
    media_image505.png
    200
    400
    media_image505.png
    Greyscale
,
 or a pharmaceutically acceptable salt thereof.

36.	(New) The compound of claim 34, wherein the compound is

    PNG
    media_image506.png
    200
    400
    media_image506.png
    Greyscale
,
 or a pharmaceutically acceptable salt thereof.

37.	(New) The compound of claim 34, wherein the compound is

    PNG
    media_image507.png
    200
    400
    media_image507.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.”

Allowable Subject Matter
Claims 1-13, 20-21, 34-37 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art is Dorsch et al., WO 2016/165808, which discloses the following compound:

    PNG
    media_image508.png
    106
    227
    media_image508.png
    Greyscale
, which has different structure than the instant claims. Therefore, the claims are free of prior art.
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
08/10/2021